Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1.    Claims 1-14 and 16-25 are allowed
Note: According to agreement obtained from Applicant’s representative by email on 02/19/2021, herein attached for the record, Claim 9 is corrected for informalities by an examiner amendment to read;
9. (Currently Amended)  The image display system according to claim 2, wherein the display comprises:
a semi-transmissive reflection material disposed within a region of the window, and
a projector configured to project the combined 
Reasons for Allowance
2.    The claims amendment of 02/09/2021 overcomes the most representative art of reference to Matsumoto Yoshiyuki et al. (JP 2010 006092A) and Seongmin Kim et al., 
The subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.

DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/